Citation Nr: 1540532	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  15-01 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for abdominal scarring, residual of hernia repair.  

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of right inguinal hernia repair.

3.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active service in the U.S. Navy from January 2008 to March 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In September 2014, the RO assigned a separate disability rating of 10 percent for residuals of a right inguinal hernia, effective August 9, 2012, the date of the Veteran's claim.  Because this increase is less than the maximum available benefit, the increase granted does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that additional evidence was added to the claims file following the issuance of the statement of the case relative to the issue of service connection for an acquired psychiatric disorder.  The RO did not thereafter readjudicate the claim.  Because the Board is granting the claim herein, it finds no prejudice to the Veteran in proceeding to a decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The Veteran's post hernia surgical scars are neither painful nor unstable.

2.  The Veteran's post-operative right inguinal hernia has not been shown to be small, unoperated irremediable, not well-supported by truss, or not readily reducible.

3.  It is at least as likely as not that the Veteran's current acquired psychiatric disorder, diagnosed as adjustment disorder with anxiety and depressed mood, is attributable to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for residuals of right inguinal hernia repair have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code (DC) 7338 (2015).

2. The criteria for a compensable rating for post-operative scars of the abdomen are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, DCs 7801 to 7805 (2015).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as adjustment disorder with anxiety and depressed mood, have been met. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in March 2013.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran a relevant examination and opinions in March 2013.  The resulting reports described the Veteran's appealed disabilities, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Accordingly, the Board finds them adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II.  Increased Ratings

The Veteran underwent surgical repair of a right inguinal hernia during service in January 2010.  After discharge, the Veteran was awarded a noncompensable rating for scars from a repaired right inguinal hernia.  In August 2012, the Veteran requested an increased rating for his service-connected scars.  Another issue on appeal is the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for separately rated residuals of a right inguinal hernia.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Scars

The evidence does show the Veteran has abdominal scars resulting from his hernia surgery.  The RO assigned a noncompensable disability rating for the scars.  Scars are rated under DCs 7800-7805.  38 C.F.R. § 4.118.

DC 7800 contemplates scars of the head, face or neck and therefore does not apply in this case. 38 C.F.R. § 4.118.  DC 7801 contemplates scars that are deep and nonlinear.  A compensable rating is assigned for a deep scar that is an area of at least 6 square inches.  A deep scar is one associated with underlying soft tissue damage. Id.  DC 7802 contemplates scars that are superficial and nonlinear. A compensable rating is assigned for a superficial scar that is in an area or areas of 144 square inches or greater.  A superficial scar is one not associated with underlying soft tissue damage. Id.  

DC 7804 contemplates scars that are unstable or painful.  One or two unstable or painful scars are entitled to a 10 percent rating, three or four a 20 percent rating, and five or more a 30 percent rating.

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under DCs 7800-7804 under an appropriate diagnostic code. Id.

VA first afforded the Veteran an examination for scars in August 2010.  On examination, the examiner noted residual scars from a laparoscopic right inguinal hernia repair.  There were two scars.  The first scar was horizontal and located at the base of the umbilicus.  It measured 2 cm by 0.1 cm.  It was a horizontal, superficial nontender, nonpainful, and smooth scar.  The scar was not adherent to the underlying tissue, nor was there any ulceration or breakdown at the scar site.  There was no loss of underlying tissue at the scar site or inflammation, edema, or keloid formation.  The scar was slightly hypopigmented, and there was an insignificant amount of disfigurement at the base of the umbilicus from the scar.  There was no limitation of function from the first scar located in the base of the umbilicus.  

The second scar was located in the midline of the abdomen.  It measured 0.5 cm by 0.2 cm.  Like the first scar, this scar was horizontal.  It was not elevated or depressed, nor was it adherent to the underlying tissue.  There was no ulceration or breakdown at the scar site, loss of underlying tissue at the scar site, or inflammation, edema, or keloid formation at the scar site.  The examiner noted that there was no disfigurement from this horizontal scar and that it was barely visible, having the same coloration as the surrounding skin.  There was no limitation of function from this second scar.   

The August 2010 VA examination results were corroborated during the appeal period in a March 2013 VA examination.  In that examination, the examiner found two scars related to the Veteran's right hernia repair surgery.  Neither scar was painful or unstable, and the total area of the two scars was less than six square inches.  

Considering the foregoing, the Board finds that a compensable disability rating for the Veteran's hernia scars is not warranted, as neither scar was shown to be painful or unstable.  Therefore, a compensable evaluation is not warranted under DC 7804.  Further, the Veteran's scars do not meet any of the diagnostic criteria for the other DCs applicable to scars.  Neither scar is on the head, face, or neck, disqualifying DC 7800.  Neither scar is nonlinear, nor are the combined areas equal to or greater than 144 square inches.  Hence, DCs 7801 or 7802 are not for application.  Finally, there is no limitation of function of the affected part, disqualifying DC 7805.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for scars, and the claim must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Inguinal Hernia

The Veteran's service-connected hernia disability is rated pursuant to DC 7338, which provides ratings for inguinal hernia.  A small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensable (0 percent) disabling.  An inguinal hernia that is not operated, but is remediable, is rated noncompensable (0 percent) disabling.  A postoperative recurrent inguinal hernia, readily reducible, and well supported by truss or belt is rated 10 percent disabling.  A small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  A large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  38 C.F.R. § 4.114, DC 7338.

In March 2013, the Veteran underwent a VA examination for his claim of service-connection for residuals of right inguinal hernia.  After reviewing the Veteran's medical records, which showed right inguinal hernia surgery in January 2010, the examiner recorded the Veteran's reports of feeling intermittent sharp pain on the right side of the inguinal area and the right scrotum area.  The pain was related to no specific activity, and would start without a trigger factor.  The pain would be exacerbated by standing or walking, and relieved with lying down.  An August 2012 ultrasound disclosed no evidence of hernia, although there were bilateral varicoceles.  On current examination, no hernia was detected.  The examiner indicated that the hernia could be supported by a truss or belt.  

The Board finds that the claim must be denied.  In the March 2013 VA examination, while the examiner diagnosed right, inguinal hernia, there was no evidence of an inguinal hernia on examination.  There is no evidence that the Veteran h small, postoperative recurrent hernia or unoperated irremediable hernia, not well-supported by truss, or not readily reducible.  In fact, he did not have a recurrent postoperative hernia at all, nor an unoperated hernia.  Thus, based on the foregoing, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's service-connected right inguinal hernia under DC 7338 have not been shown, and that the claim must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection

The Veteran initially claimed that he suffers from PTSD as a result of his active service.  Accordingly, the Board addresses whether any acquired psychiatric condition is related to the Veteran's active service.  Also addressed is whether a psychiatric condition was caused by a service-connected disability. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

VA provided the Veteran an initial PTSD examination in April 2013.  Based on the examination and the clinical findings, the examiner diagnosed the Veteran with an adjustment disorder, with mixed anxiety and depressed mood.  No diagnosis of PTSD was rendered because the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  Specifically, the examiner found the Veteran's reported stressors did not meet the diagnostic criteria threshold for a traumatic stressor necessary for a diagnosis of PTSD.  Regarding the diagnosis of adjustment disorder, with mixed anxiety and depressed mood, the examiner opined that this diagnosis was less likely than not related to or caused by the Veteran's military service.  The examiner explained that this psychiatric disability appeared to be related to or caused by the Veteran's difficulty with adjustment to civilian life and psychosocial stressors associated with the Veteran's opioid dependence, in remission at that time.  

Next, of record is a November 2014 medical opinion from a Dr. H.H.G., who agreed with the April 2013 VA examination assessment of adjustment disorder.  Before discussing her opinion, the doctor cited to the Veteran's mental health treatment records from VA as well as his VA examinations for his psychiatric conditions and physical disabilities.  Further, Dr. H.H.G. cited to statements submitted by the Veteran's brother and father regarding observable behavioral changes in the Veteran after his active military service.  Based off this medical history, Dr. H.H.G. opined that the Veteran suffered from adjustment disorder which "more likely than not began in military service and [was] aggravated by his service connected residuals, recurrent left shoulder dislocation and residual of inguinal hernia."  

The Board notes that the record contains medical opinions from physicians supporting and opposing the Veteran's claim.  The Board finds that the opinion given by Dr. H.H.G. in favor of the Veteran's claim for service connection is at least as plausible as that given by the VA examiner in the March 2013 examination.  The March 2013 VA examiner did not have the benefit of statements from family members, who described changes in the Veteran upon his return from Iraq.

Given the above, the Board finds that the weight of the probative evidence is at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's acquired psychiatric disorder, diagnosed as adjustment disorder with anxiety and depressed mood, was caused by the Veteran's active service and aggravated by his service connected residuals of a left shoulder disability and inguinal hernia.  Accordingly, the Veteran's claim should be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In granting this claim, it should be noted that a claim for a single psychiatric disorder should include all psychiatric disorders that are raised by the record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In view of Clemons, the grant of service connection for the Veteran's acquired psychiatric disorder, however specifically diagnosed, is effectively a grant of all psychiatric disorders unless the evidence raises the possibility that separate ratings may be warranted. See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).


ORDER

Entitlement to a compensable disability rating for abdominal scarring, residual of hernia repair, is denied.  

Entitlement to an initial disability rating in excess of 10 percent for residuals of right inguinal hernia repair is denied.  

Service connection for an acquired psychiatric disorder, diagnosed as adjustment disorder with anxiety and depressed mood, is granted.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


